DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/15/2021 Amendments/Arguments, which directly amended claims 1, 7, 15; and traversed the rejections of the claims of the 09/16/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US 2015/0048973) in view of Irvin et al (US 2003/0114983 which was cited in previous Office Action).

Whitehead

    PNG
    media_image1.png
    580
    554
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    480
    507
    media_image2.png
    Greyscale

Irvin et al

    PNG
    media_image3.png
    759
    525
    media_image3.png
    Greyscale


Regarding claim 1, Whitehead discloses a method for detecting the spoofing of a signal from a satellite in orbit, the method comprising:
receiving by a receiver (i.e. receiver 321) an apparent satellite-signal (i.e. satellites 303, 304, 305) (Fig 6-7 above; [0054]);
determining at least two characteristic signatures of the apparent satellite signal (i.e. signal phase values, attitude) (Fig 8 “530”; Fig 9 – “556”; [0061]; [0063]; [0071]-[0073]);

confirming that the apparent satellite signal is a true satellite signal when at least one of the characteristic signatures is based on an aircraft elevation and the difference value is within the predetermined tolerance value; or indicating that the apparent satellite signal is a spoofed satellite signal when the difference value is outside a predetermined tolerance value (i.e. the difference value is larger than a threshold residual error (i.e. “outside a predetermined tolerance value” as claimed) indicate that the plurality of GNSS satellite signals comprises at least one false GNSS satellite signal.  Further, Whitehead teaching reads on the “indicating that the apparent satellite signal is a spoofed satellite signal when the difference value is outside a predetermined tolerance value”; therefore, it meets the conditions for the “or” language as claimed) (Fig 9 – “562”; [0081]).
Whitehead does not explicitly disclose one of the at least two characteristic signatures of the apparent satellite signal including a power level as claimed.  Irvin et al teach in the same field of endeavor one of the at least two characteristic signatures of the apparent satellite signal including a power level (i.e. signal power, power levels, position coordinates) ([0026]-[0030]; [0034]; [0055]-[0056]; [0058]; [0062]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate one of the at least two characteristic signatures of the apparent satellite signal including a power level as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Whitehead does not explicitly disclose calculating the difference value by retrieving the at least one current transmission data value based on current transmission power levels of satellites from a database as claimed.  Irvin et al teach in the same field of endeavor calculating the difference value by retrieving the at least one current transmission data value based on current transmission power levels of satellites from a database (i.e. various GPS parameters such as signal power at given times are stored in memory) ([0034]; [0055]; [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate calculating the difference value by retrieving the at least one current transmission data value based on current transmission power levels of satellites from a database as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 3, Whitehead does not explicitly the determining a secondary characteristic further comprises receiving a real-time location of a satellite as claimed.  Irvin et al 
Regarding claim 4, Whitehead does not explicitly disclose calculating a second difference value when the at least one current transmission data value is based on a real-time satellite location as claimed.  Irvin et al teach in the same field of endeavor calculating a second difference value when the at least one current transmission data value is based on a real-time satellite location (i.e. compares GPS coordinates with the coordinates of the initial position) ([0027]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate calculating a second difference value when the at least one current transmission data value is based on a real-time satellite location as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in 
Regarding claim 5, Whitehead does not explicitly disclose the real-time location is one of an actual real- time location or a predicted real-time location.  Irvin et al teach in the same field of endeavor the real-time location is one of an actual real-time location or a predicted real-time location ([0026]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate the real-time location is one of an actual real- time location or a predicted real-time location as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 6, Whitehead does not explicitly disclose the determining a secondary characteristic further comprises receiving a GNSS time signal as claimed.  Irvin et al teach in the same field of endeavor the determining a secondary characteristic further comprises receiving a GNSS time signal ([0005]; [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate the determining a secondary characteristic further comprises receiving a GNSS time signal as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the 
Regarding claim 8, Whitehead does not explicitly disclose a database comprising a table of a current transmission power level and a corresponding current real-time location for the satellite as claimed.  Irvin et al teach in the same field of endeavor a database comprising a table of a current transmission power level and a corresponding current real-time location for the satellite ([0034]; [0055]; [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate a database comprising a table of a current transmission power level and a corresponding current real-time location for the satellite as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 9, Whitehead does not explicitly disclose the at least one current transmission data value is a function of the current transmission power level as claimed.  Irvin et al teach in the same field of endeavor the at least one current transmission data value is a function of the current transmission power level ([0034]; [0055]-[0056]; [0058]; [0062]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate the at least one current transmission data value is a function of the current transmission power level as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal 
Regarding claims 10-12, Whitehead does not explicitly disclose the at least one current transmission data value is compensated for atmospheric attenuation; wherein the compensation is a function of a corresponding current satellite location; and wherein the compensation is a function of a current distance between the satellite and the receiver as claimed.  Irvin et al teach in the same field of endeavor the at least one current transmission data value is compensated for atmospheric attenuation; wherein the compensation is a function of a corresponding current satellite location; and wherein the compensation is a function of a current distance between the satellite and the receiver (i.e. GPS parameters from satellite to receiver already takes into account atmospheric attenuation, satellite location can be determined from pseudorange) ([0034]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate the at least one current transmission data value is compensated for atmospheric attenuation; wherein the compensation is a function of a corresponding current satellite location; and wherein the compensation is a function of a current distance between the satellite and the receiver as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate generating an indication signal and delivering the indication signal to a user interface as taught by Irvin et al to gain the advantage of properly displaying of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 14, Whitehead does not explicitly disclose the determining a secondary characteristic can include determining a waveform or bandwidth as claimed.  Irvin et al teach in the same field of endeavor the determining a secondary characteristic can include determining a waveform or bandwidth ([0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead in view of Irvin et al to incorporate the determining a secondary characteristic can include determining a waveform or bandwidth as taught by Irvin et al to gain the advantage of utilizing various characteristic signatures of the satellite signal for properly determining of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the .

Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead modified by Irvin et al in view of Applicant’s Admission of Prior Art – herein “APA” (EP 3,002,610).
Regarding claim 7, Whitehead modified by Irvin et al do not explicitly disclose calculating third difference value when the at least one current transmission data value is based on a time from an onboard clock as claimed.  “APA” teaches in the same field of endeavor such calculating a difference value when the at least one current transmission data value is based on a time from an onboard clock (i.e. device’s operating system time) ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead modified by Irvin et al in view of “APA to incorporate such calculating a difference value when the at least one current transmission data value is based on a time from an onboard clock as taught by “APA” to gain the advantage of improving the determination of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 15-20, the claims are rejected for similar reasons as stated for claims 1, 3-4, 6-7, 13 above.  Whitehead modified by Irvin et al do not explicitly disclose the receiver is In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead modified by Irvin et al in view of “APA to incorporate such receiver is on an aircraft as taught by “APA” to gain the advantage of providing design flexibility of a receiver for different types of environment or structure for improving the determination of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0333411 discloses a method of determining a location of a mobile device in the presence of a spoofing signal includes obtaining current position information associated with the mobile device, determining a Global Navigation Satellite System (GNSS) signal search window for acquiring GNSS signals associated with a satellite based on the current position information, searching a GNSS signal associated with the satellite based on the GNSS signal search window, and determining updated position information of the mobile device based on at least information of the GNSS signal associated with the satellite.
US 2020/0371246 discloses a terminal to calculate a position and detect spoofing, the terminal includes a receiver of first signals, notably signals of a GNSS type, from first sources, to compute a first information relative to its position, as for instance a pseudo range measurement, an ephemeris, a navigation message, spatial coordinates or temporal coordinates, and to calculate a position; a receiver of a second signal of a non-RF and non-GNSS type from a second source, notably from an optical display, the second signal comprising a second information transmitted using a predetermined encoding format to retrieve said second information; a processing logic configured to detect spoofing by comparing the first and second information.  The associated transmitters, authentication server and spoofing detection methods are also provided.
US 2019/0235086 discloses a method, a system, and computer readable medium for detecting interference with a navigation system.  The method includes detecting a global positioning system (GPS) signal via the navigation system of a vehicle, determining a signal strength of the GPS signal, determining a location of the vehicle based on the GPS signal, and 
US 10,024,973 discloses a technique that can provide one or more countermeasures against spoofers.  A direction from which a spoofing attack occurs is identified.  A beamformer can control an antenna pattern of a CRPA to null out signals from that direction, which can assist a GNSS receiver to avoid error induced by the spoofing attack.  Further, after two or more observations, the location of the spoofer can be identified.
US 2014/0247186 discloses GNSS anti-interference using array processing.  In one embodiment, a device may be configured to receive signals GNSS signals.  In one embodiment, the signals may include a superposition of GNSS signals from independent transmitter sources and a spoofing signal.  The spoofing signal may include several pseudo random noise (PRN) codes originating from a single transmitter source.  In a one embodiment, the device may include multiple radio frequency (RF) inputs connected to multiple antennas and may use a combining algorithm to produce a weighted sum of the antenna outputs.  The resultant sum may be passed through an output port of the device that is configured to be coupled to an RF input port of a GNSS receiver.
US 8,531,332 discloses an anti-spoofing detection system pertains to detecting counterfeit position location data transmitted by a counterfeit signal source, discarding those counterfeit signals and, where possible, establishing a position unaffected by the counterfeit signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646